DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 08/11/2021.  Claims 1-20 remain pending in the application. Claims 1 and 19-20 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 4-5, 7-8, 10, 13-14, and 20 are objected to because of the following informalities:  
in Claim 4, line 3 and Claim 5, lines 2-3, "… as the user moves the system" appears to be "… as a user moves the system ";  
in Claim 7, line 10; Claim 8, line 2; Claim 10, lines 3-4 and 6; Claim 13, line 3; and Claim 14, line 3, "the touchscreen" appears to be "the touch screen" in order to consist with independent Claim 1;
in Claim 20, lines 17-18, "… wherein modifying a visual characteristic of the virtual object includes causing an animation of the virtual object …" appears to be "… wherein modifying the visual characteristic of the virtual object includes causing an animation of the virtual object …".  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19-20 recite the limitation "… in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene …" in lines 18-19, 14-15, and 13-14 respectively.  There is insufficient antecedent basis for this limitation in these claims.  For examination purpose, " … mapping a virtual object to a position in the three-dimensional real-world scene … in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene …" is considered.
Claims 2-18 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, and 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2014/0313228 A1, published on 10/23/2014), hereinafter Kasahara in view of Zamir et al. (US 2018/0190022 A1, filed on 12/30/2016), hereinafter Zamir.

Independent Claims 1, 19, and 20
Kasahara discloses a system comprising: a processor (Kasahara, 118 in Figure 9; paragraph [0102]: “the control unit 118 corresponds to a processor …”); 
a camera (Kasahara, 102 in Figure 9; paragraph [0088]: “the image unit 102 is a camera module …”) coupled to the processor (Kasahara, 102, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects the imaging unit 102 … and the control unit 118”); 
an inertial sensor (Kasahara, 104 in Figure 9; paragraph [0090]: the sensor unit 104 can include various sensors such as a positioning sensor, an acceleration sensor, and a gyro sensor) coupled to the processor (Kasahara, 104, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects … the sensor unit 104 … and the control unit 118”).
a user interface (Kasahara, paragraph [0209]: the operation unit provides a user interface for allowing a user to operate an AR application executed by a terminal device) coupled to the processor (Kasahara, 104, 106, 110, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects … the sensor unit 104, the input unit 106, …, the display unit 110, …, and the control unit 118), the user interface comprising a touch screen (Kasahara, 104, 106 and 110 in Figure 9; paragraph [0092]: “the input unit 106 … include … a touch sensor that detects a touch of a user on the screen of the display unit 110” ); and 
memory (Kasahara, 108 in Figure 9; paragraph [0094]: “the storage unit 108 includes … semiconductor memory …” ) coupled to the processor (Kasahara, 108, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects …, the storage unit 108, …, and the control unit 118) and storing instructions that, when executed by the processor, cause the system to perform operations (Kasahara, 108, 118 in Figure 9; paragraph [0102]: “the control unit 118 causes various functions … to operate by executing programs stored in the storage unit 108 …”) comprising: 
displaying a two-dimensional image of a three-dimensional real-world scene captured via the camera on the touch screen (Kasahara, Figure 1; paragraph [0062]: 
mapping a virtual object to a position in the three-dimensional real-world scene (Kasahara, Figure 2; paragraphs [0063] and [0067]: a virtual object is arranged in 3D space using mapping methods include SLAM – Simultaneous Localization and Mapping) (Kasahara, Figure 5; paragraphs [0076]-[0077]: the operational offset matrix Ttouch is used to represent how a user can finely adjust the arrangement of a virtual object by performing an operation, e.g., touch or click, at a desired position on the screen) (Kasahara, Figures 2-3; paragraphs [0066]-[0068] and [0070]: an environment recognition matrix Mrecog is a matrix representing the position and the attitude of the reference environment with respect to the position and the attitude of a terminal device in the reference environment; an inverse matrix Mrecog-1 of the environment recognition matrix Mrecog is a matrix representing the position and the attitude of the terminal device with respect to the position and the attitude of the reference environment; i.e., Mrecog will be changed when detecting any movement of the terminal device from the inertial sensor) (Kasahara, Figures 4-5; paragraphs [0069] and [0071]-[0076]: an object arrangement matrix Marrange in equation (3) is a matrix representing the position and the attitude of an arranged virtual object with consideration of the user input adjustment), 
displaying the virtual object within the two dimensional image based on the mapping (Kasahara, paragraph [0062]: the virtual object is overlaid on the 2D images captured from 3D environment) (Kasahara, Figure 8; paragraphs [0081]-[0082]: a virtual object Vo is displayed at a position and an attitude represented by the object arrangement matrix Marrange (t1) and the environment recognition matrix Mrecog (t2)); 
determining a movement of the system (Kasahara, at time t13 and t14 in Figure 11; paragraph [0132]: at time t14, the image processing device 100 is moved leftward as compared to the position at time t13; displaying the virtual object V13 on the screen at a position and an attitude represented by the object arrangement matrix of the virtual object V13 determined at time t13 and the newly recognized environment recognition matrix; i.e., the movement of the image process device 100 must be determined in order to determine the newly recognized environment recognition matrix); and 
 (Kasahara, t13 and t14 in Figure 11; Figure 17; paragraphs [0066]-[0077], [0083], [0121], [0124], [0132], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen or moving a terminal through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; i.e., the distance between the image processing device 100 and the virtual object can be changed by the movement of the image processing device 100; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in Figure 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).
Kasahara further discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Kasahara, paragraph [0278]: “a non-transitory computer readable medium having computer readable instructions that when executed by processing circuitry performs …”) described above.
Kasahara further discloses that information presented to a user in the augmented reality (AR) can be visualized using virtual objects in various forms such as text, icons, or animations, wherein the virtual objects associated with the environment is overlaid on the captured image (Kasahara, paragraph [0002]); and the display control unit may display a moving animation of a virtual object by sequentially overlaying an instance of the virtual object on each of a series of input images according to each of a plurality of object arrangement matrices that have been sequentially stored (Kasahara, Figure 19; paragraphs [0176]-[0179]).
in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, causing an animation of the virtual object. 
Zamir teaches systems and methods relation to generation and display of graphical content in a virtual reality environment (Zamir, paragraph [0001]), wherein in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, causing an animation of the virtual object (Zamir, Figure 4; paragraphs [0015] and [0029]: a virtual reality headset apparatus may be used to generate and update the display of a virtual reality input, in response to detected movement of the human user through 3D real-world environment/space; in response to the user movement towards the real-world obstacle, a particular virtual object/asset corresponding to the real-world obstacle is selected and presented; as the user continues to approach the location corresponding to the virtual object, certain effects may occur, such as may be presented with animation or other changes in features; a predefined area may be defined around ( or proximate to) the location corresponding to the virtual object, with the display, updating, or removal of the virtual object being caused when the user crosses the boundary of the predefined area; i.e., when the user with the virtual reality headset apparatus is moved within the predefined area/distance proximate to the location of the virtual object corresponding to the real-world obstacle, the display of the virtual object may be updated, animated, and removed based on natural movement of the user's viewing position in real-world environment).


Claim 2
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses an inertial measurement sensor (Kasahara, paragraph [0090]: a positioning sensor, an acceleration sensor, and a gyro sensor) (Zamir, paragraph [0051]: GPS sensor, location sensor, compass, accelerometer), wherein the inertial measurement sensor measures the movement of the system (Kasahara, at time t13 and t14 in Figure 11; paragraph [0132]: at time t14, the image processing device is moved leftward as compared to the position at time t13) (Zamir, Figure 1; paragraph [0021]: the position and movement of the head-mounted display 110 may be derived from raw sensor data such as accelerometer or gyrometer readings (e.g., from sensors included in the head-mounted display 110, or from the mobile computing device 

Claim 3
Kasahara in view of Zamir discloses all the elements as stated in Claim 2 and further discloses wherein the movement of the system includes one or more of: rotation about an axis, and repositioning the system from a first physical location to a second physical location (Kasahara, at time t11 and t12 in Figure 11; paragraph [0130]: at time t12, the user is rotating the image processing device rightward as compared to the position at time t11).

Claim 4
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes displaying the virtual object in a fixed position relative to the real-world scene as the user moves the system (Kasahara, between time t13 and t14 in Figure 11; paragraph [0083]: “… arranges the virtual object as if it attaches a sticky to the reference environment”).

Claim 5
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes modifying a displayed perspective of the virtual object as the user moves the system (Zamir, paragraph [0028]: the human user wears a virtual reality headset, and commences movement to walk in the real-world space as he approaches a particular a real-world obstacle; as the movement of the user causes the landscape of the virtual world to change in the virtual world view; the presentation of the virtual object is provided at a location in the virtual environment (e.g., at a determined distance away from the portrayed perspective) that corresponds to the location in the real-world environment (e.g., at a determined real-world distance away from the human user); this obstacle may appear at a far point in the distance, for example, depending on the proximity of the human user to the real-world object, and any necessary perspective or orientation changes in the virtual environment).

Claim 6
Kasahara in view of Zamir discloses all the elements as stated in Claim 2 and further discloses wherein mapping the virtual object to the three-dimensional real- world scene includes generating a matrix containing image data from the camera and movement data from the inertial measurement sensor (Kasahara, Figure 8; paragraphs [0081]-[0082] and [0107]: the environment recognition matrix and the object arrangement matrix containing image data from the camera and movement data from the position sensor).

Claim 7
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses receiving an input from a user that includes a touch input via touch screen (Kasahara, paragraph [0077]: “… performing an operation (e.g., touch or click) at a desired position on the screen …”);
processing the touch input from the user to determine a gesture from the user on the touch screen (Kasahara, paragraph [0122]: the type of the user input includes recognition of a touch gesture); and
modifying the visual characteristic of the virtual object within the two-dimensional image in response to the gesture from the user (Kasahara, paragraph [0077]: “… possible for a user to … adjust the arrangement of a virtual object by performing an operation (e.g., touch or click) at a desired position on the screen …”) (Kasahara, paragraph [0122]: the type of the user input/operation includes recognition of a touch gesture) (Kasahara, paragraph [0121]: a series of operations can correspond to touch or drag to trigger the display and arrangement of a virtual object; i.e., the distance between the image processing device 100 and the virtual object can be changed by adjusting the position of the virtual object; FIG. 17; paragraphs [0167]-[0168] and [0164]: the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user),
wherein processing the touch input from the user to determine the gesture from the user on the touch screen comprises determining that the touch input from the user includes the user pressing a finger of the user on the touch screen to select the virtual object (Kasahara, paragraph [0122]: the type of the user input includes recognition of a touch gesture) (Kasahara, paragraph [0136]: a press event is detected to identify a virtual object to be operated according to the press position).

Claim 10
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen further comprises determining that the touch input from the user further includes the user sliding the finger of the user across the touchscreen, and wherein modifying the visual characteristic of the virtual object includes moving the virtual object from a first position to a second position in response to the sliding of the user's finger across the touchscreen (Kasahara , paragraphs [0077] and [0121]: a user is able to freely adjust the arrangement of a virtual object to a desired position and attitude by performing a drag operation at a desired position on the screen instead of moving the image processing device).

Claim 16
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a shape-changing gesture that includes a first position and a second position of the touch input on the touch screen, modifying the visual characteristic of the virtual object includes modifying a shape of at least a portion of the virtual object (Kasahara, change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in Figure 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claim 18
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a text, video, or image, modifying the visual characteristic of the virtual object includes displaying a media overlay that comprises the changes to the text, video, and or an image (Kasahara, paragraph [0002]: information presented to a user in the AR technology is also called an annotation, and text, icons, or animations) (Kasahara, paragraphs [0066]-[0077], [0122], [0124], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in Figure 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 7 above, and further in view of Merriliance et al. ("Analysis of Object Picking Algorithms Using Bounding Box in Non Immersive Virtual World", published in International Journal of Engineering and Innovative Technology, Vol. 1, Issue 2, Feb. 2012), hereinafter Merriliance.

Claim 8
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein modifying the visual characteristic of the virtual object includes determining a touch position of the user's finger on the touchscreen (Kasahara, paragraph [0136]: a press event is detected to identify a virtual object to be operated according to the press position)
Kasahara in view of Zamir failed to explicitly disclose determining an intersection between the touch position and the virtual object.
Merriliance teaches a method used in a 3D virtual reality application (Merriliance, ABSTACT), wherein determining an intersection between the touch position and the virtual object (Merriliance, page 172, Col. 1, lines 1-5: intersection of a ray projected from the position of the mouse pointer into a virtual world with the virtual objects is computed).
Kasahara in view of Zamir, and Merriliance are analogous art because they are from the same field of endeavor, a method used in a 3D virtual reality application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Merriliance to Kasahara in view of Zamir, determining an intersection between the touch position and the virtual object.  Motivation for doing so would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 9
Kasahara in view of Zamir and Merriliance discloses all the elements as stated in Claim 8 and further discloses wherein determining the intersection between the touch position and the virtual object includes raycasting the touch position to a bounding box surrounding the virtual object (Merriliance, page 175, Col. 1, lines 9-26; Figure 6: object picking by finding an intersection point of a ray shoot from any input device and the bounding box of the virtual object).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Energin et al. (US 2018/0122043 Al, filed on 10/27/2016), hereinafter Energin.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first position to the second position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit.
Energin teaches a method for moving a virtual object based on a user input (Energin, ABSTRACT), wherein moving the virtual object from the first position to the second position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit (Energin, paragraph [0020]: movement of virtual object may be restricted by movement constraints of the obstacle, i.e., user may be unable to move virtual object beyond obstacle).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Schwarz et al. (US 2018/0046245 Al, filed on 08/11/2016), hereinafter Schwarz.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first position to the second position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position.
Schwarz teaches a method for interacting with virtual objects rendered in an immersive environment (Schwarz, ABSTACT), wherein moving the virtual object from the first position to the second position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position (Schwarz, paragraph [0037]: maintaining proper perspective and configuration of rendered virtual objects in accordance with the changing in position and orientation; hence, a frustum-relative orientation need to be calculated in order to maintain proper perspective for virtual objects).
Kasahara in view of Zamir, and Schwarz are analogous art because they are from the same field of endeavor, a method for interacting with virtual objects rendered in an immersive environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Schwarz to Kasahara in view of Zamir, determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position.  Motivation for doing so would provide the most natural and realistic experience to a user (Schwarz, paragraph [0050]).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 7 above, and further in view of Honkanen et al. (US 2017/0069255 Al, filed on 09/08/2015), hereinafter Honkanen.

Claim 13
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses processing the touch input from the user to determine the gesture from the user on the touch screen (Kasahara, paragraphs [0092] and [0122]: the type of the user input includes recognition of a touch gesture on touch screen).
wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, paragraph [0023]), wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen (Honkanen, paragraph [0072]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8).
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture with two fingers1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir, wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 14
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 13 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen includes determining that the two fingers of the user are rotating clockwise while pressed on the touchscreen (Honkanen, Figure 10; paragraph [0085]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10).

Claim 15
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 14 and further discloses wherein modifying the visual characteristic of the virtual object includes rotating the virtual object from a first position to a second position in response to the pressing and rotating of the two fingers of the user on the touch screen (Kasahara, paragraphs [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object) (Honkanen, Figure 10; paragraphs [0085] and [0087]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10, which will rotate the image displayed on the secondary display).

Claim 17
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a shading, a color or a texture, modifying the visual characteristic of the virtual object includes modifying the shading, the color or texture; in response to the gesture from the user on the touch screen being a scaling gesture  (Kasahara, paragraphs [0066]-[0077], [0121]-[0122], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user).
a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, paragraph [0023]), wherein a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position (Honkanen, Figure 8; paragraphs [0072] and [0074]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8, which will decrease the display content size of the secondary display accordingly; similarly, a dual point stretch gesture will increase the display content size of the secondary display accordingly).
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture2, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir, wherein a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant argues on Pages 8-9 of the Remarks that Kasahara and Zamir, alone or in combination, fail to disclose "modifying the visual characteristic of the virtual object includes causing an animation of the virtual object and a display of a media overlay that comprises text associated with the virtual object" of the amended independent claims.
In response, examiner respectfully disagrees.  Kasahara discloses in paragraphs [0066]-[0077], [0083], [0121], and [0132] with t13 and t14 of Figure 11 that it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen or moving a terminal through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; i.e., the distance between the image processing device 100 and the virtual object can be changed by the movement of the image processing device 100.  Kasahara further discloses in paragraphs [0124], [0164], and [0167]-[0168] with Figure 17 that the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects 22 and V23 comprising text information as shown in Figure 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image.  Kasahara also discloses in paragraphs [0002] and [0176]-[0179] with Figure 19 that information presented to a user in the augmented reality (AR) can be visualized using virtual objects in various forms such as text, icons, or animations, wherein the virtual objects associated with the environment is overlaid on the captured image; and the display control unit may display a moving animation of a virtual object by sequentially overlaying an instance of the virtual object on each of a series of input images according to each of a plurality of object arrangement matrices that have been sequentially stored.  Therefore, Kasahara discloses "in response to the movement of the system, modifying the visual characteristic of the virtual object includes causing a display of a media overlay that comprises text associated with the virtual object".  Kasahara fails to explicitly disclose "in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, modifying the visual characteristic of the virtual object includes causing an animation of the virtual object".  Zamir teaches the missing limitation of Kasahara that in response to the user movement towards the real-world obstacle, a particular virtual object/asset corresponding to the real-world obstacle is selected and presented; as the user continues to approach the location corresponding to the virtual object, certain effects may occur, such as may be presented with animation or other changes in features; and a predefined area may be "modifying the visual characteristic of the virtual object includes causing an animation of the virtual object and a display of a media overlay that comprises text associated with the virtual object" of the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burns et al. (US 2016/0025981 A1, filed on 02/03/2015) discloses a see-through, mixed reality display system 1600 includes one or more motion sensors 1618 to detect movement and position/orientation/pose of a user's head when the user is wearing the system as part of an augmented reality HMD device (Burns, Figure 16; paragraphs [0039] and [0043]), wherein when the user moves his head into a position/orientation that allows the full view of the new virtual object 405 to be rendered, the object can be animated to move from its partial view along the edge of the field of animations, text, and the like) may be applied to the relocated virtual object 405 to gather the user's attention and/or provide information or guidance; for example, separate graphic or text indicators 1015 can also be utilized, and animations as indicated by 1020 may also be employed (Burns, Figures 4-10; paragraphs [0026]-[0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.
        2 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.